UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6296



JOHN G. SIMKUS, JR.,

                                            Plaintiff - Appellant,

          versus


BISHOP L. ROBINSON; RICHARD A. LANHAM, SR.;
FRANK C. SIZER, JR.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-97-1947-WMN)


Submitted:   May 14, 1998                   Decided:   May 18, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John G. Simkus, Jr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Wendy Ann Kronmiller, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Simkus v. Robinson, No. CA-97-1947-WMN (D. Md. Feb. 13, 1998). We
deny Appellant's motion to terminate the collection of filing fees

and motion for expedited treatment. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2